DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Claim Objections 
Claims 2-12 because “The invention of claim” in line 1 of each claim should be changed to --The wearable magnetic pressure point device of claim-- in order to maintain proper claim terminology.
Appropriate correction is required.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 5,774,424) in view of Ellner (US 2006/0126444), Jung (KR 200193547) and Fausett (US 2018/0104144).
Regarding claim 1, Yoo discloses (Fig. 1-4) a wearable magnetic pressure point device, comprising: a main body assembly (100); a strap assembly (straps of watch); wherein said main body assembly further comprises a body base (watch portion), and a plurality of body arms (see arms that extend from each side of base in Fig. 3 and 4).
wherein said body base further comprises an upper surface (top surface of watch in Fig. 3), a lower surface (bottom surface of watch that pad 10 attaches to, see Fig. 3), and a thickness (thickness shown in Fig. 3); 
wherein a proximal end of a first pair of said plurality of body arms are attached to a first end of said body base (see attachment of arms to watch portion in Fig. 3) and a distal end of said first pair of said plurality of body arms comprises a first cross bar (crossbar shown in cross section form in Fig. 3); wherein a proximal end of a second pair of said plurality of body arms are attached to a second end of said body base opposite to said first end of said body base and a distal end of said second pair of said plurality of body arms comprises a second cross bar (see Fig. 3 for second pair of arms having cross bar similar to that of first pair of body arms and first cross bar); 
Yoo does not disclose the main body assembly comprising a fluid disc; wherein said main body assembly further comprises a body lid, a notch, and a hinge; wherein said upper surface of said body base further comprises a depressed central area and a perimeter lip; wherein said depressed central area of said upper surface of said body base further comprises a depressed core; wherein said body lid further comprises an upper surface, a lower surface, and a thickness; wherein said lower surface of said body lid further comprises a perimeter lip;  wherein said hinge connects a first side of said perimeter lip of said body base to a first side of said perimeter lip of said body lid; wherein said perimeter lip of said body base further comprises a second side having said notch opposite said first side of said perimeter lip of said body base; wherein said fluid disc is installed into said depressed central area of said body base.
However, Ellner teaches (Fig. 13-17) a therapeutic watch comprising a main body assembly (103) comprising a fluid disc (pad 131/133 which contains a fluid that emits a scent, paragraph [0073]); wherein said main body assembly further comprises a body lid (lid 123), a notch (see notch in Fig. 16), and a hinge (hinge 105); wherein said upper surface of said body base further comprises a depressed central area and a perimeter lip (lip 96); wherein said depressed central area of said upper surface of said body base further comprises a depressed core (depressed portion of assembly 103 that receives pad 131/133, see Fig. 20); wherein said body lid further comprises an upper surface (95), a lower surface (bottom surface shown in Fig. 18 that is opposite of surface 95)), and a thickness (see thickness in Fig. 15); wherein said lower surface of said body lid further comprises a perimeter lip (peripheral lip 112);  wherein said hinge connects a first side of said perimeter lip of said body base to a first side of said perimeter lip of said body lid (see connection in Fig. 18-19); wherein said perimeter lip of said body base further comprises a second side having said notch opposite said first side of said perimeter lip of said body base (see side of perimeter lip opposite notch of first side in Fig. 20); wherein said fluid disc is installed into said depressed central area of said body base (see Fig. 19-20 for installation of fluid disc in central area of body base). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoo to include a fluid disc; wherein said main body assembly further comprises a body lid, a notch, and a hinge; wherein said upper surface of said body base further comprises a depressed central area and a perimeter lip; wherein said depressed central area of said upper surface of said body base further comprises a depressed core; wherein said body lid further comprises an upper surface, a lower surface, and a thickness; wherein said lower surface of said body lid further comprises a perimeter lip;  wherein said hinge connects a first side of said perimeter lip of said body base to a first side of said perimeter lip of said body lid; wherein said perimeter lip of said body base further comprises a second side having said notch opposite said first side of said perimeter lip of said body base; wherein said fluid disc is installed into said depressed central area of said body base, as taught by Ellner, for the purpose of improving therapy provided by user by allowing a user to simultaneously receive pressure and aromatic therapy.
Modified Yoo does not disclose wherein said lower surface of said body lid further comprises a depressed central area. However, Jung teaches (Fig. 1) an aromatic ring comprising a lid (3) having a depressed central area (8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of modified Yoo to include a depressed central area, as taught by Jung, for the purpose of increasing the volume of the compartment created by the lid and body base, thereby allowing for more customization of the device (e.g. multiple pads can be placed in compartment, different sized pads can be placed, etc.).
Modified Yoo discloses wherein said strap assembly further comprises a first end having a strap hinge (portion of strap coupled to cross bar which is able to act as a hinge due to this joint connection) wherein said strap hinge of said strap assembly is attached to said first cross bar of said first pair of said plurality of body arms (see Fig. 3), but does not disclose a second end having a strap magnet.
However, Fausett teaches (Fig. 1) a strap having a first end (end having knob 21) and a second end having a strap magnet (strap magnet 85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of modified Yoo to include a strap magnet on the second end, as taught by Fausett, for the purpose of providing for reversible and adjustable attachment of the strap to the user.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 5,774,424) in view of Ellner (US 2006/0126444), Jung (KR 200193547) and Fausett (US 2018/0104144), and further in view of Bennett (US 2019/0262219).
Regarding claim 2, modified Yoo discloses the invention of claim 1, but does not disclose the device further includes a plurality of closure posts; and a plurality of post receivers; wherein said plurality of closure posts are attached to said perimeter lip of said body base; wherein said plurality of post receivers are attached within said perimeter lip of said body lid; and wherein said plurality of closure posts insert into said plurality of post receivers when said perimeter lip of said body base abuts said perimeter lip of said body lid.
However, Bennett teaches (Fig. 4-8) a removable device including plurality of closure posts (19); and a plurality of post receivers (39); wherein said plurality of closure posts are attached to said perimeter lip of said body base (see Fig. 4); wherein said plurality of post receivers are attached within said perimeter lip of said body lid (see Fig. 7-8); and wherein said plurality of closure posts insert into said plurality of post receivers when said perimeter lip of said body base abuts said perimeter lip of said body lid (see Fig. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the lid and body base of modified Yoo to include a plurality of closure posts; and a plurality of post receivers; wherein said plurality of closure posts are attached to said perimeter lip of said body base; wherein said plurality of post receivers are attached within said perimeter lip of said body lid; and wherein said plurality of closure posts insert into said plurality of post receivers when said perimeter lip of said body base abuts said perimeter lip of said body lid, as taught by Bennett, for the purpose of providing an interlocking mounting engagement between the lid and body base to ensure proper and secure closure of the lid. Furthermore, it has been held that simple substitution of one well-known closure mechanism (snap closure of modified Yoo) with another well known closure mechanism (post and post receiver mechanism of modified Yoo) would provide the expected result of ensuring proper closure but also ensure reversible opening of the lid (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 5,774,424) in view of Ellner (US 2006/0126444), Jung (KR 200193547), Fausett (US 2018/0104144), and Bennett (US 2019/0262219), and further in view of Orlando (US 2012/0310120).
Regarding claim 3, modified Yoo discloses posts and post receivers to provide for closure of the lid (see Bennett), but does not disclose  a plurality of closure magnets; wherein a first set of said plurality of closure magnets are attached to said perimeter lip of said body base; wherein a second set of said plurality of closure magnets are attached to said perimeter lip of said body lid; and wherein said first set of said plurality of closure magnets magnetically attach to said second set of said plurality of closure magnets when said perimeter lip of said body base abuts said perimeter lip of said body lid. 
However, Orlando teaches (Fig. 5) a massage device comprising a closure mechanism that includes interlocking keys (male and female keys 14B) and a plurality of closure magnets (magnets 14a, positioned on perimeter of both top half 10A and bottom half 10B) wherein a first set of said plurality of closure magnets are attached to said perimeter lip of said body base (see magnets 14A on body base 10B); wherein a second set of said plurality of closure magnets are attached to said perimeter lip of a top body (see magnets 14A on top body 10A); and wherein said first set of said plurality of closure magnets magnetically attach to said second set of said plurality of closure magnets when said perimeter lip of said body base abuts said perimeter lip of said body lid (see paragraph [0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure mechanism of modified Yoo to include a plurality of closure magnets; wherein a first set of said plurality of closure magnets are attached to said perimeter lip of said body base; wherein a second set of said plurality of closure magnets are attached to said perimeter lip of said body lid; and wherein said first set of said plurality of closure magnets magnetically attach to said second set of said plurality of closure magnets when said perimeter lip of said body base abuts said perimeter lip of said body lid, as taught by Orlando, for the purpose of providing improved closure of the main body due to the magnets keeping the components shut together.
  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 5,774,424) in view of Ellner (US 2006/0126444), Jung (KR 200193547), Fausett (US 2018/0104144), Bennett (US 2019/0262219), and Orlando (US 2012/0310120), and further in view of McClary (US 2017/0172840).
Modified Yoo discloses a plurality of pressure hemispheres (removable plates 10), but does not disclose a base magnet; a hemisphere receiver; and a plurality of pressure hemispheres; wherein said base magnet is installed into said depressed core of said body base; wherein said hemisphere receiver comprises said lower surface of said body base; and wherein a first of said plurality of pressure hemispheres is installed into said hemisphere receiver and magnetically attached to said base magnet. 
However, McClary teaches (Fig. 1A) a base magnet (162); a hemisphere receiver (125) wherein said base magnet is installed into said depressed core of said body base (core 121); wherein said hemisphere receiver comprises said lower surface of said body base (see Fig. 1A); and wherein a first of said plurality of pressure hemispheres is installed into said hemisphere receiver and magnetically attached to said base magnet (paragraph [0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yoo to include a base magnet; a hemisphere receiver; and a plurality of pressure hemispheres; wherein said base magnet is installed into said depressed core of said body base; wherein said hemisphere receiver comprises said lower surface of said body base; and wherein a first of said plurality of pressure hemispheres is installed into said hemisphere receiver and magnetically attached to said base magnet, as taught by McClary, for the purpose of providing for reversible attachment of the pressure hemisphere to the base portion.
  
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 5,774,424) in view of Ellner (US 2006/0126444), Jung (KR 200193547), Fausett (US 2018/0104144), Bennett (US 2019/0262219), Orlando (US 2012/0310120), and McClary (US 2017/0172840), and further in view of Chung (US 2017/0156966).
Regarding claim 5, modified Yoo discloses the above claimed invention, but does not disclose a pressure point assembly; wherein said pressure point assembly further comprises a hemisphere sled, and a second of said plurality of pressure hemispheres; wherein said hemisphere sled further comprises a plurality of slots; wherein said strap magnet of said strap assembly passes through said plurality of slots of said hemisphere sled so that said hemisphere sled slides along said strap assembly.
However, Chung teaches (Fig. 1-3) a pressure point assembly (lower member 20); wherein said pressure point assembly further comprises a hemisphere sled (portion of lower member 20 that bulge 21 seated thereon), and a second of said plurality of pressure hemispheres (bulge element 21); wherein said hemisphere sled further comprises a plurality of slots (slots 13); wherein said strap magnet of said strap assembly passes through said plurality of slots of said hemisphere sled so that said hemisphere sled slides along said strap assembly (when combined with the modified Yoo reference, the strap magnet will pass through the slots due to the strap 221 of the Chung reference passing through the slot).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yoo to include a pressure point assembly; wherein said pressure point assembly further comprises a hemisphere sled, and a second of said plurality of pressure hemispheres; wherein said hemisphere sled further comprises a plurality of slots; wherein said strap magnet of said strap assembly passes through said plurality of slots of said hemisphere sled so that said hemisphere sled slides along said strap assembly, as taught by Chung, for the purpose of pressure to both the anterior and posterior portions of the user simultaneously. 
Modified Yoo does not disclose wherein said pressure point assembly further comprises a sled magnet, wherein said sled magnet is installed into said hemisphere sled; and wherein said second of said plurality of pressure hemispheres is installed onto said hemisphere sled and magnetically attached to said sled magnet.
However, McClary teaches (Fig. 1A) a sled magnet (162) installed into the hemisphere sled (125) wherein said second of said plurality of pressure hemispheres (130) is installed onto said hemisphere sled and magnetically attached to said magnet (paragraph [0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yoo to include a  sled magnet, wherein said sled magnet is installed into said hemisphere sled; and wherein said second of said plurality of pressure hemispheres is installed onto said hemisphere sled and magnetically attached to said sled magnet., as taught by McClary, for the purpose of providing for reversible attachment of the second pressure hemisphere to the sled, to allow for exchange of pressure hemispheres on the sled when desired.
Regarding claim 6, modified Yoo discloses a strap magnet, but does not disclose wherein said strap magnet passes through an opening formed by a combination of said second pair of said plurality of body arms and said body base, around said second cross bar, and is then attached to said strap assembly to form an adjustable loop. 
However, Chung further teaches a strap that passes through an opening formed by a combination of said second pair of said plurality of body arms (strap 221 of Chung, which has the magnet on the end portion as taught by Fausett, passes through the right pair of body arms of body base 10 shown in Fig. 1 of Chung) and said body base (passes through body base as shown in Fig. 2 of Chung), around said second cross bar (bar that connects the body arms on right side shown in Fig. 1 and 2), and is then attached to said strap assembly to form an adjustable loop (paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap magnet of modified Yoo such that said strap magnet passes through an opening formed by a combination of said second pair of said plurality of body arms and said body base, around said second cross bar, and is then attached to said strap assembly to form an adjustable loop, as taught and suggested by Chung, for the purpose of providing improved adjustability of the tightness of the device.
Regarding claim 7, modified Yoo discloses the strap assembly comprises a magnetic material of construction (strap assembly includes strap magnet, which is a magnetic material). 
 
Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 5,774,424) in view of Ellner (US 2006/0126444), Jung (KR 200193547), Fausett (US 2018/0104144), Bennett (US 2019/0262219), Orlando (US 2012/0310120), McClary (US 2017/0172840), and Chung (US 2017/0156966), and further in view of Mallin (US 5,224,078).
Regarding claims 8-9, modified Yoo does not disclose the upper surface of the lid body further comprises a decorative face, wherein the decorative face is removably attached to the body lid.
However, Mallin teaches (Fig. 1) a decorative face (transparent disc 36 having a decorative image) that is removably attached to the top surface of a watch (via threaded crystal 32). Regarding the limitation that the decorative face is removably attached to the body lid, because the modified Yoo references discloses the watch face is on the body lid, the modification of Mallin onto modified Yoo provides for the decorative face to be removably attached to the body lid. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body lid to include a removable decorative face, as taught by Mallin, for the purpose of improving user pleasure when using the invention (e.g. looking at watch provides improved therapy by additionally providing a pleasant face to view). 
Regarding claim 10, modified Yoo discloses the fluid disc emits an aroma (paragraph [0028] Ellner).
Regarding claim 11, modified Yoo discloses the fluid disc comprises an adsorbent material (paragraph [0056]).
Regarding claim 12, modified Yoo discloses the fluid disc comprises a fluid container (“container for holding an appropriate fluid” paragraph [0056]).
  
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang (US 2017/0000684) discloses a pressure application member magnetically coupled to base body.
Bruckner (US 5,695,520) discloses a pressure applying device having a hemispherical knob.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785